Exhibit 10.56

Opening Transaction

 

To:    Herbalife Ltd. From:    [Insert Dealer name and address] Re:    Base
Capped Call Transaction Date:    February 3, 2014

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Insert Dealer name]
(“Dealer”) and Herbalife Ltd. (“Counterparty”). The additional terms of the
Transaction shall be set forth in a Trade Notification in the form of Schedule A
hereto (the “Trade Notification”), which shall supplement, form a part of, and
be subject to this Confirmation. This communication, together with the Trade
Notification, constitutes a “Confirmation” as referred to in the Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Indenture to be dated as of February 7,
2014 between Counterparty and Union Bank, N.A., as trustee (the “Indenture”)
relating to the $1 billion principal amount of 2.00% convertible senior notes
due 2019 (the “Convertible Notes”). In the event of any inconsistency between
the terms defined in the Indenture and this Confirmation, this Confirmation
shall govern. References herein to sections of the Indenture are based on the
draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered between the execution of this Confirmation and the
execution of the Indenture, the parties will amend this Confirmation in good
faith to preserve the economic intent of the parties based on the draft of the
Indenture so reviewed. The parties further acknowledge that references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing. The Transaction is subject to early unwind
if the closing of the Convertible Notes is not consummated for any reason, as
set forth below in Section 8(j).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation, together with the Trade Notification, evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates. This Confirmation and the Trade
Notification shall be subject to an agreement (the “Agreement”) in the form of
the 1992 ISDA Master Agreement (Multicurrency—Cross Border), as published by
ISDA, as if Dealer and Counterparty had executed an agreement in such form on
the date hereof (but without any Schedule except for (i) the election of Loss
and Second Method and US Dollars (“USD”) as the



--------------------------------------------------------------------------------

Termination Currency, (ii) the replacement of the word “third” in the last line
of Section 5(a)(i) with the word “first”, and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty with a
“Threshold Amount” of USD 100.0 million and with the phrase “, or becoming
capable at such time of being declared,” deleted from Section 5(a)(vi)(1) of the
Agreement). The Transaction shall be the only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation and the Trade Notification except as expressly modified
herein. In the event of any inconsistency between this Confirmation, the Trade
Notification, the Agreement, the 2006 Definitions and/or the Equity Definitions,
as the case may be, the following will prevail in the order of precedence
indicated: (i) the Trade Notification, (ii) this Confirmation, (iii) the
Agreement, (iv) the Equity Definitions and (v) the 2006 Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Trade Notification, shall govern
the Transaction to which this Confirmation relates:

General Terms:

 

Trade Date:

   February 3, 2014

Effective Date:

   The closing date of the initial issuance of the Convertible Notes.

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Common Shares of Counterparty, par value USD0.001 per share (Ticker
Symbol: “HLF”).

Number of Options:

   1,000,000. Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, as of any date prior to the end of the Hedge
Period the Number of Options will not exceed the number of Options with respect
to which Dealer has established its Hedge Positions with respect to the
Transaction as of such date, subject to reduction upon the exercise, termination
or other early unwind of any Options hereunder.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 4.04(f), 4.05(b) or 4.06(a) of the
Indenture) as of such date.

Strike Price:

   As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.

Cap Price:

   USD120.7850

Applicable Percentage:

   [    ]%

 

2



--------------------------------------------------------------------------------

Number of Shares:

   The product of (i) the Number of Options, (ii) the Option Entitlement and
(iii) the Applicable Percentage.

Premium:

   As specified in the Trade Notification, to be the sum of the Daily Premium
Amounts for each Exchange Business Day that is not a Disrupted Day in full
during the Hedge Period. Section 2.4 of the Equity Definitions will not apply to
the Transaction.

Daily Premium Amount:

   For each Exchange Business Day that is not a Disrupted Day in full during the
Hedge Period, an amount in USD determined by the Calculation Agent by reference
to the table set forth in Schedule B hereto based on the Hedge Reference Price
for such Exchange Business Day. If the exact Hedge Reference Price for such
Exchange Business Day does not appear in such table, the Daily Premium Amount
for such Exchange Business Day shall be determined by the Calculation Agent by
linear interpolation or extrapolation, as applicable, using the two closest
Hedge Reference Prices appearing in such table.

Initial Premium Payment:

   Counterparty shall pay to Dealer the Initial Premium on the Initial Premium
Payment Date.

Initial Premium:

   USD[        ]

Initial Premium Payment Date:

   The Effective Date

Additional Premium Payment:

   (i) If the Additional Premium Amount is greater than zero, then Counterparty
shall pay to Dealer such Additional Premium Amount on the Additional Premium
Payment Date and (ii) if the Additional Premium Amount is less than zero, then
Dealer shall pay to Counterparty the absolute value of such Additional Premium
Amount on the Additional Premium Payment Date.

Additional Premium Amount:

   As specified in the Trade Notification, to be an amount in USD equal to the
Premium minus the Initial Premium.

Additional Premium Payment Date:

   As specified in the Trade Notification, to be the third Currency Business Day
immediately following the Hedge Completion Date.

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges

Hedge Period Terms:

  

Hedge Period:

   The period from, and including, the first Scheduled Trading Day immediately
following the Trade Date to, and including, the fifth Exchange Business Day that
is not a Disrupted Day in full immediately following the Trade Date.

 

3



--------------------------------------------------------------------------------

Hedge Completion Date:

   The last day of the Hedge Period.

Hedge Reference Price:

   For each Exchange Business Day that is not a Disrupted Day in full during the
Hedge Period, the volume-weighted average price at which Dealer effects
transactions to establish its initial hedge of the equity price risk and market
risk under the Transaction on such Exchange Business Day.

Market Disruption Event:

   For purposes of determining any Hedge Reference Price:    The third and
fourth lines of Section 6.3(a) of the Equity Definitions are hereby amended by
deleting the words “during the one hour period that ends at the relevant
Valuation Time” and replacing them with “at any time prior to the relevant
Valuation Time”.    Section 6.3(d) of the Equity Definitions is hereby amended
by deleting the remainder of the provision following the term “Scheduled Closing
Time” in the fourth line thereof.    Any Scheduled Trading Day on which, as of
the date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Trading Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.

Disrupted Day:

   For purposes of determining any Hedge Reference Price:    Without limiting
the generality of Section 6.4 of the Equity Definitions, any Scheduled Trading
Day on which a Regulatory Disruption occurs shall also constitute a Disrupted
Day.

Regulatory Disruption:

   In the event that Dealer concludes, in its reasonable discretion and in good
faith, based on advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer), for it to refrain from
purchasing or selling Shares on any Scheduled Trading Day or Days, Dealer shall
use its reasonable efforts to notify Counterparty in writing that a Regulatory
Disruption has occurred on such Scheduled Trading Day or Days (for the avoidance
of doubt, without being required to specify or otherwise communicate to
Counterparty the nature of such Regulatory Disruption).

 

4



--------------------------------------------------------------------------------

Hedge Period Disruption:

   Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period, the Calculation Agent
may, in its good faith and commercially reasonable discretion, extend the Hedge
Period. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (including, for the avoidance of doubt, a Regulatory Disruption
as provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the Daily Premium
Amount, if any, for such Disrupted Day shall not be included for purposes of
determining the Premium or (ii) such Disrupted Day is a Disrupted Day only in
part, in which case the Hedge Reference Price for such Disrupted Day shall be
determined by the Calculation Agent based on transactions in the Shares effected
by or on behalf of Dealer before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the Daily Premium
Amount for such Disrupted Day (and, if applicable, the Daily Premium Amount for
any subsequent Exchange Business Day that is not a Disrupted Day in full during
the Hedge Period), including the weighting thereof for purposes of determining
the Premium, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Premium, with such adjustments
based on, among other factors, the transactions in the Shares effected by or on
behalf of Dealer before the relevant Market Disruption Event occurred and/or
after the relevant Market Disruption Event ended and the volume, historical
trading patterns and price of the Shares.    If a Disrupted Day occurs during
the Hedge Period, and each of the nine immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such ninth Scheduled Trading Day to
be an Exchange Business Day that is not a Disrupted Day and determine the Hedge
Reference Price for such ninth Scheduled Trading Day using its good faith
estimate of the value of the Shares on such ninth Scheduled Trading Day based on
the volume, historical trading patterns and price of the Shares and such other
factors as it deems appropriate.

Procedures for Exercise:

  

Exercise Date:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Notes (such Convertible Notes, each in
denominations of USD1,000 principal amount, the “Relevant Convertible Notes” for
such Conversion Date).

 

5



--------------------------------------------------------------------------------

Exercise Period:

   The period from and excluding the Trade Date to and including the Expiration
Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

Automatic Exercise on Conversion Dates:

   On each Conversion Date, a number of Options equal to (i) the number of
Relevant Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount minus (ii) the number of Applicable Conversion Options (as
defined below), if any, corresponding to such Conversion Date shall be
automatically exercised, subject to “Notice of Exercise” below.

Excluded Convertible Notes:

   Relevant Convertible Notes surrendered for conversion on any date prior to
the start of the Final Conversion Period (as defined below). The provisions of
Section 8(d) below will apply to the exercise of any Options hereunder in
connection with the conversion of any Excluded Convertible Notes.

Notice Deadline:

   In respect of any exercise of Options hereunder, the Scheduled Trading Day
(as defined in the Indenture) immediately preceding the first Scheduled Trading
Day of the relevant “Observation Period” (as defined in the Indenture but
determined, for the avoidance of doubt, without regard to Section 4.06(b) of the
Indenture), subject to “Notice of Exercise” below; provided that in the case of
any exercise of Options hereunder in connection with the conversion of any
Relevant Convertible Notes for any Conversion Date occurring during the period
starting on the 30th Scheduled Trading Day immediately preceding the Maturity
Date (the “Final Conversion Period”), the Notice Deadline shall be 5:00 PM, New
York City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New York City time, on the Notice Deadline in respect of such
exercise of (i) the number of Convertible Notes being converted on such Exercise
Date (including, if applicable, whether all or any portion of such Convertible
Notes are Convertible Notes as to which additional Shares would be added to the
“Conversion Rate” (as defined in the Indenture) pursuant to Section 4.06(a) of
the Indenture (the “Make-Whole Convertible Notes”)), (ii) the scheduled
settlement

 

6



--------------------------------------------------------------------------------

   date under the Indenture for the Relevant Convertible Notes for the related
Conversion Date, and (iii) the first Scheduled Trading Day of the Observation
Period (as defined in the Indenture but determined, for the avoidance of doubt,
without regard to Section 4.06(b) of the Indenture) for such Relevant
Convertible Notes; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Date occurring during the Final Conversion Period, the
content of such notice shall be as set forth in clause (i) above. For the
avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that
notwithstanding the foregoing, such notice, except in connection with the
conversion of any Relevant Convertible Notes for any Conversion Date occurring
during the Final Conversion Period, shall be effective (including for purposes
of Section 8(d) below) if given after the Notice Deadline, but prior to 5:00 PM
New York City time, on the fifth Exchange Business Day following the Notice
Deadline, in which event the Calculation Agent shall have the right to adjust
the Delivery Obligation as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Notice Deadline.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

  

                                 [Insert Dealer contact information]

Settlement Terms:   

Settlement Date:

   For any Exercise Date, the settlement date for the Shares, if any, and cash
to be delivered in respect of the Relevant Convertible Notes for the Conversion
Date occurring on such Exercise Date under the terms of the Indenture; provided
that the Settlement Date shall not be prior to the latest of (i) the date three
Exchange Business Days following the final day of the relevant Observation
Period (as defined in the Indenture but determined, for the avoidance of doubt,
without regard to Section 4.06(b) of the Indenture, except that, if there is no
Observation Period (as defined in the Indenture) applicable to the Relevant
Convertible Notes as a result of such

 

7



--------------------------------------------------------------------------------

   provisions of the Indenture, then such date referred to above in this clause
(i) will be deemed to be the date as promptly as commercially reasonably
practicable following the related settlement date for the Relevant Convertible
Notes), (ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 PM,
New York City time, and (iii) the Exchange Business Day immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to
5:00 PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the product of (i) the Applicable Percentage
and (ii) the aggregate number of Shares, if any, that Counterparty is obligated
to deliver to the holder(s) of the Relevant Convertible Notes for such
Conversion Date pursuant to Section 4.03(a) of the Indenture (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 4.03(b) of the Indenture and shall be rounded
down to the nearest whole number and cash shall be delivered in lieu of
fractional shares, if any, resulting from such rounding) (such product, the
“Convertible Obligation”); provided that (i) if the Convertible Obligation
exceeds the Capped Convertible Obligation, then the Delivery Obligation shall be
the Capped Convertible Obligation; and (ii) the Convertible Obligation (and, for
the avoidance of doubt, the Capped Convertible Obligation) shall be determined
excluding any Shares, if any, and cash that Counterparty is obligated to deliver
to holder(s) of the Relevant Convertible Notes as a direct or indirect result of
any adjustments to the Conversion Rate pursuant to Sections 4.04(f), 4.05(b) or
4.06(a) of the Indenture and any interest payment that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible Notes
for such Conversion Date; and provided further that if such exercise relates to
the conversion of Relevant Convertible Notes in connection with which holders
thereof are entitled to receive additional Shares and/or cash pursuant to the
adjustments to the Conversion Rate set forth in Section 4.06(a) of the
Indenture, then, notwithstanding the foregoing, the Delivery Obligation shall
include the Applicable Percentage of such additional Shares, except that the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
per Option (with the value of any Shares included in the Delivery Obligation
determined by the Calculation Agent using the “Daily

 

8



--------------------------------------------------------------------------------

   VWAP” (as defined in the Indenture) on the last day of the relevant
Observation Period (as defined in the Indenture but determined, for the
avoidance of doubt, without regard to Section 4.06(b) of the Indenture)) does
not exceed the amount as determined by the Calculation Agent that would be
payable by Dealer pursuant to Section 6 of the Agreement if such Conversion Date
were an Early Termination Date resulting from an Additional Termination Event
with respect to which the Transaction (except that, for purposes of determining
such amount, (x) the Number of Options shall be deemed to be equal to the number
of Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Sections 4.04(f), 4.05(b) or 4.06(a) of the Indenture were
deleted) was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 8(a) of this Confirmation).
For the avoidance of doubt, if the “Daily Conversion Value” (as defined in the
Indenture) for each VWAP Trading Day (as defined in the Indenture) occurring in
the relevant Observation Period (as defined in the Indenture but determined, for
the avoidance of doubt, without regard to Section 4.06(b) of the Indenture) is
less than or equal to USD40.00, Dealer will have no Delivery Obligation
hereunder in respect of the relevant Conversion Date.

Capped Convertible Obligation:

   In respect of an Exercise Date occurring on a Conversion Date, the
Convertible Obligation that would apply if the “Daily VWAP” for each “VWAP
Trading Day” in the “Observation Period” (as defined in the Indenture but
determined, for the avoidance of doubt, without regard to Section 4.06(b) of the
Indenture) were the lesser of (x) the Cap Price and (y) the actual Daily VWAP
for such VWAP Trading Day.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page “HLF <equity>” (or any successor thereto).

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant Observation Period (as defined in the Indenture) (or, if earlier,
the settlement date for the Shares, if any, and cash delivered upon conversion
of the Relevant Convertible Notes), Counterparty shall give Dealer notice of the
final number of Shares, if any, and amount of cash comprising the relevant
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of the aggregate number of Shares, if any, and amount of
cash comprising the Convertible Obligations for all Exercise Dates occurring
during such period (it being understood, for the avoidance of

 

9



--------------------------------------------------------------------------------

   doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein to the
extent relating to restrictions, obligations, limitations or requirements under
applicable securities or other laws or otherwise that exist as a result of the
fact that Buyer is the issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares in certificated form (and/or by
delivery of a Share transfer form to Counterparty or its Transfer Agent, as
applicable) representing the Number of Shares to be Delivered to Counterparty in
lieu of delivery through the Clearance System. Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, (i) upon the
occurrence of any event or condition set forth in Section 4.04(a), (b), (c),
(d), (e) and 4.05(a) of the Indenture (an “Adjustment Event”), the Calculation
Agent shall make (A) a corresponding adjustment in accordance with the
methodology set forth in the Indenture to one or more of the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction (other than the Cap Price), to the
extent an analogous adjustment is made under the Indenture and (B) a
corresponding adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above; and (ii) upon the occurrence
of any Potential Adjustment Event, the Calculation Agent may, in its
commercially reasonable discretion but without duplication of any adjustment
pursuant to clause (i) above, make any further adjustment consistent with the
Calculation Agent Adjustment set forth in Section 11.2(c) of the Equity
Definitions (as modified pursuant to this Confirmation, including Section 8(r)
below) to the Cap Price to the extent necessary to preserve the fair value of
the Options to Dealer, after taking into account such Potential Adjustment
Event; provided that in no event shall the Cap Price be less than the Strike
Price; provided further that the parties agree that neither a Share repurchase
transaction referred to under

 

10



--------------------------------------------------------------------------------

   Section 4.04(i)(i) of the Indenture nor the Specified Share Forwards (as
define below), in either case, shall constitute a Potential Adjustment Event
under Section 11.2(e)(v) of the Equity Definitions. Immediately upon the
occurrence of any Adjustment Event, Counterparty shall notify the Calculation
Agent of such Adjustment Event; and once the adjustments to be made to the terms
of the Indenture and the Relevant Convertible Notes in respect of such
Adjustment Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.    If
Counterparty or its board of directors is permitted or required to exercise
discretion under the terms of the Indenture with respect to any determination,
calculation or adjustment (including, without limitation, pursuant to Section
4.05(a) of the Indenture or in connection with any proportional adjustments or
the determination of the fair value of any securities, property, rights or other
assets) (any such determination, calculation or adjustment, a “Counterparty
Determination”), Counterparty shall consult with Dealer with respect thereto
and, if the Calculation Agent disagrees in good faith with such Counterparty
Determination, notwithstanding anything herein to the contrary, the Calculation
Agent shall make the relevant determination, calculation or adjustment for
purposes of this Transaction (and for the avoidance of doubt, such
determination, calculation or adjustment shall be made (A) in accordance with
the methodology set forth in the Indenture, except as set forth in this
paragraph, and (B) using, where relevant, variables determined by the
Calculation Agent).

Extraordinary Dividend:

   Any dividend, or portion thereof, with respect to the Shares that the
Calculation Agent determines to be an “extraordinary” dividend, including, for
the avoidance of doubt, any cash dividend or distribution on the Shares with an
ex-dividend date occurring on or after the Trade Date and on or prior to the
Expiration Date the amount of which differs from the Ordinary Dividend Amount
for such dividend or distribution. If no such ex-dividend date occurs within a
regular quarterly dividend period, an ex-dividend date with a cash dividend or
distribution of zero shall be deemed to have occurred on the last Scheduled
Trading Day of such regular quarterly dividend period.

Ordinary Dividend Amount:

   For any regularly quarterly dividend period, USD 0.30 for the first cash
dividend or distribution on the Shares for which the ex-dividend date falls
within such period, and zero for any subsequent dividend or distribution on the
Shares for which the ex-dividend date falls within the same period.

 

11



--------------------------------------------------------------------------------

Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the definition of
“Merger Event” in Section 4.07(a) of the Indenture.

Consequences of Merger Events/Tender Offers:

   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, (i) upon
the occurrence of a Merger Event, the Calculation Agent shall make (A) the
corresponding adjustment in respect of any adjustment under the Indenture to any
one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction (other than the Cap Price), to the extent an
analogous adjustment is made under the Indenture in respect of such Merger
Event; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional Shares as set
forth in Section 4.04(f), 4.05(b) or 4.06(a) of the Indenture and (B) a
corresponding adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above; and (ii) upon the occurrence
of a Merger Event that results in an adjustment under the Indenture and/or upon
the occurrence of a Tender Offer, the Calculation Agent may, in its commercially
reasonable discretion, make any further adjustment to the Cap Price consistent
with the Modified Calculation Agent Adjustment set forth in Section 12.2(e) or
12.3(d) of the Equity Definitions, as applicable; provided that in no event
shall the Cap Price be less than the Strike Price; provided further that if (i)
the consideration for the Shares includes (or, at the option of a holder of the
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia, the United Kingdom, the Republic of Ireland or the Cayman
Islands or (ii) the counterparty to the Transaction following such Merger Event
will not be a corporation or will not be the Issuer of the relevant Shares
following such Merger Event (after giving effect to the provisions of this
Confirmation in respect thereof, as determined by the Calculation Agent), then
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election. In addition, if the consideration for the Shares includes (or, at
the option of a holder of the Shares, may include) shares of an entity or person
that is organized under the laws of the United Kingdom or the Republic of
Ireland and the Calculation Agent determines, in its sole

 

12



--------------------------------------------------------------------------------

   discretion, that (A)(x) treating such shares as “Reference Property” (as
defined in the Indenture) or (y) Cancellation and Payment not applying to the
Transaction with respect to such Merger Event, in either case of clause (x) or
clause (y), will have a material adverse effect on any combination of the
following: Dealer’s rights or obligations in respect of the Transaction, on its
hedging activities in respect of the Transaction or on the costs (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position) of engaging in any of the
foregoing, and (B) Dealer cannot promptly avoid the occurrence of each such
material adverse effect by amending the terms of this Confirmation (whether
because amendments would not avoid such occurrence or because Counterparty fails
to agree promptly to such amendments) then Cancellation and Payment (Calculation
Agent Determination) may apply at Dealer’s sole election.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

Tender Offer:

   Applicable to the extent provided above under the heading “Consequences of
Merger Events/Tender Offers.”

Consequences of Announcement Event:

   If an Announcement Event occurs, then on the earliest to occur of the date on
which the transaction described in such Announcement Event (as amended or
modified) is cancelled, withdrawn, discontinued, otherwise terminated or results
in a Merger Date or Tender Offer Date, as applicable, or the Expiration Date,
Early Termination Date or other date of cancellation or termination in respect
of any Option (the “Announcement Event Adjustment Date”), the Calculation Agent
will determine the cumulative economic effect on the relevant Options of the
Announcement Event (without duplication in respect of any other adjustment or
cancellation valuation made pursuant to this Confirmation, the Equity
Definitions or the Agreement, regardless of whether the Announcement Event
actually results in a Merger Event or Tender Offer, and taking into account such

 

13



--------------------------------------------------------------------------------

   factors as the Calculation Agent may commercially reasonably determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or the Transaction whether within
a commercially reasonable period of time prior to or after the Announcement
Event or for any commercially reasonable period of time such changes are in
effect, including, without limitation, if applicable, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date); provided
that, for the avoidance of doubt the occurrence of an Announcement Event
Adjustment Date in respect of the cancellation, withdrawal, discontinuation or
other termination of the transaction described in an Announcement Event (as
amended or modified) shall not preclude the occurrence of a later Announcement
Event with respect to such transaction. If the Calculation Agent determines that
such cumulative economic effect on any Option is material, then on the
Announcement Event Adjustment Date for such Option, the Calculation Agent may
make such adjustment to the Cap Price as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Option, as the case may be.

Announcement Event:

   (i) The public announcement of any Merger Event or Tender Offer or the
intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty of an intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that may include, a
Merger Event or Tender Offer or (iii) any subsequent public announcement of a
change to a transaction or intention that is the subject of an announcement of
the type described in clause (i) or (ii) of this sentence (including, without
limitation, a new announcement, whether or not by the same party, relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention) (in each
case, whether such announcement is made by Counterparty or a third party);
provided that, for the avoidance of doubt, the occurrence of an Announcement
Event with respect to any transaction or intention shall not preclude the
occurrence of a later Announcement Event with respect to such transaction or
intention.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth

 

14



--------------------------------------------------------------------------------

   lines thereof, (iii) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof, (iv) inserting the words “by any entity”
after the word “announcement” in the second and the fourth lines thereof and (v)
by deleting subsection (v) thereof in its entirety and replacing it with “(v) in
the case of Insolvency, the date of (A) the institution of a proceeding or
presentation of a petition or the passing of a resolution (or the convening of a
meeting to pass a resolution or the proposing of a written resolution) that
leads to Insolvency within the meaning of subsection (A) of the definition
thereof, (B) the first public announcement of the institution of a proceeding or
presentation of a petition or passing of a resolution (or other analogous
procedure in any jurisdiction) that leads to the Insolvency or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer”.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Dealer on the Trade Date or in another commercially
reasonable manner (it being understood that such party need not take any action
that does not meet the Avoidance Criteria)”; provided further that (i) any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation

 

15



--------------------------------------------------------------------------------

   by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. “Avoidance Criteria” means, with
respect to an action, as determined by the Calculation Agent in good faith, that
(i) such action is legal and complies with all applicable regulations, rules
(including by self-regulatory organizations) and policies, (ii) if such party is
to establish one or more alternative Hedge Positions, there is sufficient
liquidity in those alternative Hedge Positions available for that Hedging Party
to hedge and (iii) by taking such action, there would not be a material risk
that such Hedging Party would incur, any one or more of an increased performance
cost, increased hedging cost or increased capital charges.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable, subject to the limitations and other provisions set forth in
Section 8(g) below; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby modified by inserting the following three sentences at the
end of such Section:    “Such inability described in phrases (A) or (B) above
shall not constitute a “Hedging Disruption” if such inability results solely
from the Hedging Party’s creditworthiness or financial position. For the
avoidance of doubt, the term “equity price risk” shall be deemed to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of doubt, any such transactions or assets referred to in phrases (A)
or (B) above must be available on commercially reasonable pricing terms”; and   
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

16



--------------------------------------------------------------------------------

(e)    Increased Cost of Hedging:

   Applicable; provided that, (i) such increased cost described in Section
12.9(a)(vi) of the Equity Definitions shall not constitute an “Increased Cost of
Hedging” if such increased cost results solely from the Hedging Party’s
creditworthiness or financial position and (ii) the Hedging Party will use good
faith efforts to avoid such increased cost (it being understood that such party
need not take any action that does not meet the Avoidance Criteria).

Hedging Party:

   Dealer

Determining Party:

   Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. Upon receipt of written request from Counterparty, the Calculation
Agent shall promptly provide Counterparty with a written explanation describing
in reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4. Account Details:

Dealer Payment Instructions:

[Insert Dealer account information]

Counterparty Payment Instructions:

HSBC-HLF Stock Option

SWIFT: MRMDUS33

Account #: 001846884

Address: 660 S. Figueroa Street, Suite 800

Los Angeles CA 90017

Counterparty Transfer Agent for Purposes of Share delivery:

ComputerShare

520 Pike Street, Suite 1220

Seattle, WA 98101

5. Offices:

The Office of Dealer for the Transaction is:

[    ]

 

17



--------------------------------------------------------------------------------

The Office of Counterparty for the Transaction is:

Not applicable

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

Herbalife Ltd.

990 West 190th Street

Torrance, CA 90502

Tel:      (310) 851-2300

Attn:    Richard Caloca

With a copy to:

Herbalife Ltd.

800 Olympic Blvd.

Suite 406

Los Angeles, CA 90015

Attn:    Jim Berklas

(b) Address for notices or communications to Dealer:

 

  To: [Insert Dealer contact information]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) (A) On each day during the period from, and including, the Trade Date to,
and including, the Hedge Completion Date (the “Relevant Hedging Period”), (B) on
each day during the period from, and including, the 27th Scheduled Trading Day
immediately preceding the Maturity Date (as defined in the Indenture) to, and
including, the 25th VWAP Trading Day (as defined in the Indenture) thereafter
(the “Final Observation Period”), (C) on each day during any “Observation
Period” (as defined in the Indenture) (other than the Final Observation Period)
applicable to the Relevant Convertible Notes and (D) on each day during any
Early Termination Period (as defined below), neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument other
than the Transaction) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares other than, for the avoidance of
doubt, the forward transactions described under “Use of Proceeds” in the
offering memorandum

 

18



--------------------------------------------------------------------------------

related to the offering of the Convertible Notes (the “Specified Share
Forwards”); unless, solely in the case of clauses (C) or (D) above (and solely
to the extent that a binding agreement to effect such purchase activity during
the relevant “Observation Period” (as defined in the Indenture) (other than the
Final Observation Period) or Early Termination Period, as applicable, had been
entered into prior to notice of such period to Counterparty (whether under the
Indenture or from Dealer, as applicable)), Counterparty has provided written
notice (which notice shall be deemed to contain a representation and warranty
that, as of the time such notice is given, Counterparty is not in possession of,
and is not delivering such notice on the basis of, material nonpublic
information with respect to Counterparty or the Shares) to Dealer of the
relevant purchase activity not later than the Scheduled Trading Day immediately
preceding the first day on which such purchase activity will occur; provided
that (I) Counterparty shall provide written notice (which notice shall be deemed
to contain a representation and warranty that, as of the time such notice is
given, Counterparty is not in possession of, and is not delivering such notice
on the basis of, material nonpublic information with respect to Counterparty or
the Shares) to Dealer of the end of such purchase activity not later than the
last day of such purchase activity, (II) Counterparty acknowledges and agrees
that any notice under this Section 8(a)(ii) may result in a Regulatory
Disruption or Excess Ownership Position (as defined below but with the reference
to “9%” in clause (1) of the definition thereof replaced with a reference to
“5%”, a “Relevant Excess Ownership Position”) to the extent the relevant
purchase activity coincides with any period referred to in clauses (C) or
(D) above and (III) the Calculation Agent may make a corresponding adjustment in
respect of any one or more of the terms relevant to the exercise, settlement or
payment of the Options (including, for the avoidance of doubt, a postponement or
extension pursuant to Section 8(e)) to the extent necessary to preserve the fair
value of the Options to Dealer after taking into account such Regulatory
Disruption or Relevant Excess Ownership Position (as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of such
Regulatory Disruption or Relevant Excess Ownership Position); provided further
that (a) this Section 7(a)(ii) shall not limit Counterparty’s ability (or the
ability of any “affiliate” or “affiliated purchaser” of Counterparty),
(i) pursuant to its employee incentive plans, to re-acquire Shares in connection
with the related equity transactions; (ii) to withhold shares to cover exercise
price and/or tax liabilities associated with such equity transactions; or
(iii) to grant Shares and options to “affiliates” or “affiliated purchasers” (as
defined in Rule 10b-18) or the ability of such affiliates or affiliated
purchasers to acquire such Shares or options, in connection with Counterparty’s
compensatory plans for directors, officers and employees or any agreements with
respect to the compensation of directors, officers or employees of any entities
that are acquisition targets of Counterparty, so long as, in the case of clause
(i), (ii) or (iii) of this proviso, any such re-acquisition, withholding, grant,
acquisition or other purchase does not constitute a “Rule 10b-18 Purchase” (as
defined in Rule 10b-18) and (b) Counterparty or such “affiliate” or “affiliated
purchaser” may purchase Shares in privately negotiated (off-market) transactions
that do not, directly or indirectly, involve purchases on the Exchange and are
not “Rule 10b-18 purchases” (as defined in Rule 10b-18), in each case without
Dealer’s consent.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including FASB Statements 128, 133 (as amended), 149 or 150, EITF
Issue No. 00-19, 01-6, 03-6 or 07-5(or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) (A) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
(B) on the Effective Date, Counterparty shall deliver to Dealer a solvency
certificate with respect to Dealer signed by an authorized officer of
Counterparty certifying the solvency of Counterparty as of the Trade Date and as
of the Effective Date (after giving effect to Counterparty’s payment of amounts

 

19



--------------------------------------------------------------------------------

required to be paid by Counterparty on such date under the Transaction and the
other transactions described under “Use of Proceeds” in the offering memorandum
related to the offering of the Convertible Notes), which solvency certificate is
reasonably satisfactory to Dealer.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(viii) On and immediately after each of the Trade Date, the Initial Premium
Payment Date and the Additional Premium Payment Date, (A) Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”)),
(B) Counterparty would be able to purchase the Shares with an aggregate purchase
price equal to the Premium in compliance with the laws of the jurisdiction of
Counterparty’s incorporation and Counterparty’s Constitutional documents and
(C) for the purposes of Cayman Islands law, Counterparty is able to pay its
debts.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1(a) of the Purchase Agreement between Issuer and
Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC and the other, as
representatives of the initial purchasers party thereto (the “Purchase
Agreement”), are true and correct as of the respective dates as of which such
representations and warranties are made thereunder and are hereby deemed to be
repeated to Dealer as if set forth herein.

(x) (A) (i) On each day during the Relevant Hedging Period, (ii) on each day
during the Final Observation Period, (iii) on each day during any “Observation
Period” (as defined in the Indenture) (other than the Final Observation Period)
applicable to the Relevant Convertible Notes and (iv) in the event an Early
Termination Date is designated due to an Additional Termination Event pursuant
to Section 8(d)(ii), on each day during a period starting on or about such Early
Termination Date as reasonably determined by Dealer and notified to Counterparty
(an “Early Termination Period”), in each case, the Shares or securities that are
convertible into, or exchangeable or exercisable for, Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) (determined, for the avoidance of
doubt, after giving effect to any applicable exceptions set forth in Sections
101(b) and 102(b) of Regulation M) and (B), without limiting the generality of
the immediately preceding clause (A), Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b) and 102(b) of Regulation M, during (i) the period comprised of the
Relevant Hedging Period and the period from, and including, Hedge Completion
Date to, and including, the second Exchange Business Day thereafter, (ii) the
period comprised of the Final Observation Period and the period from, and
including, the last day of the Final Observation Period to, and including, the
second Exchange Business Day thereafter, (iii) the period comprised of any such
Observation Period (other than the Final Observation Period and the period from,
and including, the last day of such Observation Period (other than the Final
Observation Period) to, and including, the second Exchange Business Day
thereafter or (iv) the period comprised of any such Early Termination Period and
the period from, and including, the last day of such Early Termination Period
to, and including, the second Exchange Business Day thereafter, as applicable;
unless, solely in the case of clauses (A)(iii), (A)(iv), (B)(iii) or (B)(iv)
above (and solely to the extent that a binding agreement to effect the
“distribution” that would give rise to the relevant “restricted period” during
the relevant “Observation Period” (as defined in the Indenture) (other than the
Final Observation Period) or Early Termination Period, as applicable, had been
entered into prior to notice of such period to Counterparty (whether under the
Indenture or from Dealer, as applicable)), Counterparty has provided written
notice (which notice shall be deemed to contain a

 

20



--------------------------------------------------------------------------------

representation and warranty that, as of the time such notice is given,
Counterparty is not in possession of, and is not delivering such notice on the
basis of, material nonpublic information with respect to Counterparty or the
Shares) to Dealer of the relevant “restricted period” not later than the
Scheduled Trading Day immediately preceding the first day of such “restricted
period”; provided that (I) Counterparty shall provide written notice (which
notice shall be deemed to contain a representation and warranty that, as of the
time such notice is given, Counterparty is not in possession of, and is not
delivering such notice on the basis of, material nonpublic information with
respect to Counterparty or the Shares) to Dealer of the end of such “restricted
period” not later than the last day of such “restricted period”, (II)
Counterparty acknowledges and agrees that any notice under this Section 8(a)(x)
may result in a Regulatory Disruption or Relevant Excess Ownership Position to
the extent the relevant transaction coincides with any period referred to in the
case of clauses (iii) or (iv) above and (III) the Calculation Agent may make a
corresponding adjustment in respect of any one or more of the terms relevant to
the exercise, settlement or payment of the Options (including, for the avoidance
of doubt, a postponement or extension pursuant to Section 8(e)) to the extent
necessary to preserve the fair value of the Options to Dealer after taking into
account such Regulatory Disruption or Relevant Excess Ownership Position (as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of such Regulatory Disruption or Relevant Excess Ownership
Position).

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, and (C) has total
assets of at least $50 million.

(xii) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares (not including laws, rules, regulations or regulatory
orders of any jurisdiction that are generally applicable to equity securities of
U.S.-incorporated issuers that are listed on the Exchange solely as a result of
Dealer’s and/or its affiliates’ activities, assets or business, other than
Dealer’s hedging activities in connection with the Transaction) would give rise
to any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
in connection with the Transaction.

(xiii) Counterparty is entering into this Confirmation and the Transaction in
good faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other antifraud or
anti-manipulation provisions of the federal or applicable state securities laws
and that it has not entered into or altered, and will not enter into or alter,
any corresponding or hedging transaction or position with respect to the
Transaction. Counterparty acknowledges that it is the intent of the parties that
the Transaction comply with the requirements of paragraphs (c)(1)(i)(A) and
(B) of Rule 10b5-1 and that the Transaction shall be interpreted to comply with
the requirements of Rule 10b5-1(c).

(xiv) Counterparty acknowledges and agrees that it has no right to, and will not
seek to, control or influence Dealer’s decision to make any “purchases or sales”
(within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under the Transaction,
including, without limitation, Dealer’s decision to enter into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Confirmation and the Trade Notification under Rule 10b5-1.

(xv) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Confirmation or the Trade Notification must be
effected in accordance with the requirements of Rule 10b5-1(c). Without limiting
the generality of the foregoing, to the extent required by Rule 10b5-1(c), any
such amendment, modification, waiver or termination of this Confirmation or the
Trade Notification shall be made in good faith and not as

 

21



--------------------------------------------------------------------------------

part of a plan or scheme to evade the prohibitions of Rule 10b-5, and, to the
extent prohibited by Rule 10b5-1(c), no such amendment, modification, waiver or
termination of, or settlement election under, this Confirmation or the Trade
Notification be made at any time at which Counterparty or any officer, director,
manager or similar person of Counterparty is aware of any material non-public
information regarding the Shares or Counterparty.

(xvi) (A)(i) Counterparty understands that the Transaction is subject to complex
risks, which it has duly considered and which may arise without warning and may
at times be volatile, and that losses may occur quickly and in unanticipated
magnitude; (ii) Counterparty has duly authorized its entry into the Transaction
and such action does not violate any laws of its jurisdiction of incorporation,
organization or residence; (iii) Counterparty has consulted with its legal,
financial and accounting advisor(s) and has reached its own conclusions about
the Transaction, and any legal, regulatory, tax, accounting or economic
consequences arising from the Transaction; and (iv) the board of directors of
Counterparty (the “Board”) and/or any duly appointed committee of directors of
Counterparty to which responsibility for approving and authorizing this
Transaction has been duly delegated by the Board (the “Relevant Committee”) has
concluded that the Transaction is suitable for Counterparty, for its commercial
benefit and in its best interests, in light of its own investment objectives,
financial condition and expertise. (B) The Transaction has been duly approved
and authorized by the Board or the Relevant Committee after due consideration by
the Board and/or the Relevant Committee of the matters.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer opinions of counsel, from U.S. and
Cayman Islands counsel to the Issuer, dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement, subject to customary
assumptions, qualifications and exceptions.

 

22



--------------------------------------------------------------------------------

(f) Counterparty acknowledges that:

(i) During the term of the Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;

(ii) Dealer and its affiliates may also be active in the market for the Shares
other than in connection with hedging activities in relation to the Transaction;

(iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Hedge Reference Price and/or the Daily
VWAP (as defined in the Indenture);

(iv) Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Hedge Reference Price and/or the Daily VWAP (as defined in the Indenture), each
in a manner that may be adverse to Counterparty; and

(v) The Transaction is a derivatives transaction with embedded optionality;
Dealer may purchase shares for its own account at an average price that may be
greater than, or less than, the price paid by Counterparty under the terms of
the Transaction.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events/Tender Offers” above or Sections 12.6, 12.7 or
12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement
(a “Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
relevant merger date, announcement date, Early Termination Date or date of
cancellation or termination in respect of an Additional Disruption Event
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency (as amended by this Confirmation), a Nationalization
or a merger event, in each case, in which the consideration or proceeds to be
paid to holders of Shares consists solely of cash, (ii) an Insolvency Filing,
(iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, which Event of
Default or Termination Event resulted from an event or events within
Counterparty’s control or (iv) the Bankruptcy of Counterparty. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, announcement date,
Early Termination Date or date of cancellation or termination in respect of an
Additional Disruption Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events/Tender Offers” above, Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the

 

23



--------------------------------------------------------------------------------

   Share Termination Unit Price. The Calculation Agent shall adjust the Share
Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash equal to the value
of such fractional security based on the values used to calculate the Share
Termination Unit Price. Share Termination Unit Price:    The value of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Dealer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting or
Additional Disruption Event, one Share or, in the case of an Insolvency,
Nationalization or Merger Event, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization or
Merger Event. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash. Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities or other laws or otherwise as a result of the fact that
Counterparty is the issuer of any Share Termination Delivery Units (or any part
thereof).

(b) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(b) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, to enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements,

 

24



--------------------------------------------------------------------------------

all reasonably acceptable to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
HLF <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).

(c) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 6% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares and the denominator of which is the
number of Shares outstanding on such day.

Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
its assignees and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to any Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject, under the Securities Act, the Exchange Act, under other
applicable securities laws, under any other state or federal law, regulation or
regulatory order or otherwise, relating to or arising out of a failure by
Counterparty to provide Dealer with a Repurchase Notice on the day and in the
manner set forth above. Counterparty shall be relieved from liability under this
indemnity resulting from an action to the extent that Counterparty both (i) has
not received notice that such action has commenced within 60 calendar days
thereof and (ii) is materially prejudiced as a result of not receiving such
notice. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Counterparty will reimburse any Indemnified
Party for all expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction and any assignment
and/or delegation of the Transaction made pursuant to the Agreement and/or this
Confirmation shall inure to the benefit of any permitted assignee of Dealer.

(d) Additional Termination Events.

(i) The occurrence of (x) an event of default with respect to Counterparty under
the terms of the Convertible Notes as set forth in Section 6.01 of the Indenture
that results in the Convertible Notes becoming or being declared immediately due
and payable under the terms of Section 6.02(a) of the Indenture, or (y) an
Amendment Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of

 

25



--------------------------------------------------------------------------------

Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion price, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Notes to amend, in
each case without the prior consent of Dealer.

(ii) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Convertible Notes that are Excluded Convertible Notes shall constitute an
Additional Termination Event as provided in this paragraph and shall not result
in the exercise of any Options. Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event as an Early Termination Date with respect to the portion of
the Transaction corresponding to a number of Options (the “Applicable Conversion
Options”) equal to the lesser of (A) the aggregate principal amount of Excluded
Convertible Notes specified in such Notice of Exercise, divided by USD1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Applicable Conversion Options. Any payment hereunder with respect
to such termination (the “Early Conversion Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Applicable Conversion
Options (which shall, solely for purposes of determining such amount, be deemed
not to constitute “Applicable Conversion Options” under such hypothetical
Transaction), (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event, (3) the terminated portion of the Transaction were
the sole Affected Transaction and (4) solely for purposes of determining such
amount, the Conversion Date in respect of the corresponding Relevant Convertible
Notes had not occurred and such Relevant Convertible Notes remain outstanding
(and, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the
“Conversion Rate” (as defined in the Indenture) pursuant to Section 4.04(f),
4.05(b) or 4.06(a) of the Indenture); provided that, the Early Conversion Unwind
Payment shall not be greater than (x) the Applicable Percentage multiplied by
(y) the number of Applicable Conversion Options multiplied by (z) the excess of
(I) the “Conversion Rate” (as defined in the Indenture without taking into
account any adjustments to the “Conversion Rate” (as defined in the Indenture)
pursuant to Section 4.04(f), 4.05(b) or 4.06(a) of the Indenture), multiplied by
the Applicable Limit Price on the settlement date for the cash and Shares, if
any, to be delivered pursuant to Section 4.03(a) of the Indenture in respect of
the Excluded Convertible Notes relating to such Early Conversion Unwind Payment,
over (II) USD1,000.

(iii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty shall notify Dealer of such Repayment Event and
the aggregate principal amount of Convertible Notes subject to such Repayment
Event (any such notice, a “Repayment Notice”); provided that such Repayment
Notice shall contain an acknowledgement by Counterparty of its responsibilities
under applicable securities laws, and in particular Section 9 and 10(b) of the
Exchange Act and the rules and regulations promulgated thereunder and shall
remake the representations set forth in Section 7(a)(i)(A), in each case in
respect of such repurchase and delivery of such Repayment Notice. The receipt by
Dealer from Counterparty of any Repayment Notice shall constitute an Additional
Termination Event as provided in this paragraph. Upon receipt of any such
Repayment Notice, Dealer shall designate an Exchange Business Day following
receipt of such Repayment Notice as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) the aggregate principal amount
of such Convertible Notes specified in such Repayment Notice, divided by
USD1,000, and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repayment Options. Any payment hereunder with respect
to such termination (the “Repayment Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the

 

26



--------------------------------------------------------------------------------

number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event, (3) the terminated portion of the
Transaction were the sole Affected Transaction and (4) solely for purposes of
determining such amount, the Relevant Repayment Event had not yet occurred and
the relevant Convertible Notes remain outstanding. “Repayment Event” means that
(i) any Convertible Notes are repurchased (whether in connection with or as a
result of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes (for any reason other than as a result of an acceleration
of the Convertible Notes that results in an Additional Termination Event
pursuant to the preceding Section 8(a)(i)), or (iv) any Convertible Notes are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its subsidiaries (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Notes pursuant to the
terms of the Indenture shall not constitute a Repayment Event. Counterparty
acknowledges and agrees that (x) it will immediately cancel pursuant to
Section 2.12 of the Indenture any Convertible Notes that are subject to any
Repayment Event and (y) each such Convertible Note that is subject to a
Repayment Event will be deemed to no longer be outstanding for all purposes
hereunder.

(e) Right to Extend. Dealer may postpone or add, in whole or in part, as Dealer
determines appropriate in good faith, any Settlement Date or any other date of
valuation or delivery by Dealer, with respect to any relevant Options (in which
event the Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), to the extent Dealer determines, in its reasonable discretion based
on advice of counsel in the case of the immediately following clause (ii), that
such extension is reasonably necessary or appropriate (i) to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market or the stock borrow market or
other relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction.

(f) Staggered Settlement. If Dealer reasonably determines it is appropriate with
respect to any applicable legal, regulatory or self-regulatory requirements
(including any requirements relating to Dealer’s hedging activities with respect
to the Transaction) or restrictions, or with related policies and procedures
applicable to Dealer and the Transaction, and/or to avoid an Excess Ownership
Position, Dealer may, by notice to Counterparty prior to any Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares or Share Termination
Delivery Units, as applicable, on one or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) or delivery times and how it will allocate the Shares or Share Termination
Delivery Units, as applicable, it is required to deliver under “Delivery
Obligation” (above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares or Share Termination Delivery Units, as
applicable, that Dealer will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares or
Share Termination Delivery Units, as applicable, that Dealer would otherwise be
required to deliver on such Nominal Settlement Date.

(g) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld; provided
that Dealer may transfer or assign without any consent of Counterparty its
rights and obligations hereunder, in whole or in part, to (i) any of its
affiliates (A) with a credit quality equivalent to Dealer or Dealer’s guarantor
or (B) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer or its relevant affiliate for
similar transactions, by Dealer, an affiliate of Dealer with credit quality
equivalent to Dealer or Dealer’s parent

 

27



--------------------------------------------------------------------------------

entity or other guarantor, or (ii) if an Excess Ownership Position (as defined
below) or Hedging Disruption exists, but only to the extent of such Excess
Ownership Position or to the extent such assignment would eliminate such Hedging
Disruption, to any other third party with a rating for its long term, unsecured
and unsubordinated indebtedness equal to or better than A- by Standard and Poors
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer. Dealer shall promptly notify
Counterparty of any such assignment provided for above. If at any time at which
(1) the Equity Percentage exceeds 9%, (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any state or federal bank holding company or banking laws, or
other federal, state or local regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would, in Dealer’s reasonable judgment based on advice of counsel, give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), or (3) a Hedging
Disruption has occurred and is continuing, if Dealer, in its discretion, is
unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms reasonably acceptable to Dealer such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists. In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day.

(h) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(j) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(j)) or any other agreement between
the parties to the contrary, each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(j) Early Unwind. In the event the sale by Counterparty of the “Initial
Securities” (as defined in the Purchase Agreement) is not consummated with the
initial purchasers for any reason by the close of business in New York on
February 7, 2014 (or such later date as agreed upon by the parties, which in no
event shall be later than February 21, 2014) (February 7, 2014 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind

 

28



--------------------------------------------------------------------------------

Date and (i) the Transaction and all of the respective rights and obligations of
Dealer and Counterparty thereunder shall be cancelled and terminated and
(ii) following the payment or delivery, as applicable, referred to below, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date (other than
under the indemnity under the second paragraph of Section 8(c)); provided that,
except to the extent that the Early Unwind Date occurred as a result of a breach
of the Purchase Agreement by Dealer (or its affiliate, as applicable) in its
capacity as initial purchaser Counterparty shall pay to Dealer an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares) or, at the
election of Counterparty, deliver to Dealer (at the times, and in the amounts,
reasonably requested by Dealer) Shares with a value equal to such amount, as
commercially reasonably determined by the Calculation Agent, in which event the
parties shall enter into customary and commercially reasonable documentation
relating to the registered or exempt resale of such Shares (in which case, the
Calculation Agent shall make any adjustment to the number of such Shares that is
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of such Shares
in a private placement) (it being understood, for the avoidance of doubt, that
Counterparty shall have the right to elect that an exempt, as opposed to
registered, resale of such Shares shall apply in accordance with the
requirements set forth herein); provided that, if Counterparty makes such
election to deliver Shares, notwithstanding the foregoing, the number of Shares
so delivered will not exceed a number of Shares equal to two multiplied by the
Number of Shares (with such Number of Shares determined, for the avoidance of
doubt, as if the relevant Convertible Notes had been issued and the Hedge
Completion Date had occurred).

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(l) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(p) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

29



--------------------------------------------------------------------------------

(q) [Reserved]

(r) Amendments to Equity Definitions.

(i) Section 11.2(a) of the Equity Definitions is hereby amended by (1) deleting
the words “a diluting or concentrative” and replacing them with the words “a
material” and (2) adding the phrase “or options on the Shares” at the end of the
sentence.

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(1) replacing the words “a diluting or concentrative” with “a material”,
(2) adding the phrase “or options on the Shares” following the words “the
theoretical value of the relevant Shares”, (3) deleting the words “diluting or
concentrative” following the words “the Calculation Agent determines appropriate
to account for that” and (4) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, other than in the case of a
Share split, reverse Share split or equivalent transaction, adjustments may be
made to account solely for changes in volatility, expected dividends, stock loan
rate or liquidity relative to the relevant Shares).”

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(1) deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event involving Issuer or
its securities that could reasonably be expected to have a material” and
(2) adding the phrase “or options on the Shares” at the end of the sentence.

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) inserting “(A)” after “means” in the first line thereof and replacing “(A)”
and “(B)” in the third and fourth lines thereof with “(1)” and “(2)”
respectively, (2) deleting from the fourth line thereof the word “or” after the
word “official” and inserting a comma therefor, (3) inserting at the end of
renumbered subsection (2) thereof the following wording, “or, under the laws of
the Cayman Islands, any other impediment to or restriction on the transfer of
any Share arises or becomes applicable including, without limitation, where
(x) any transfer of a Share or alteration of the status of the members of the
Issuer would be void unless a court of the Cayman Islands orders otherwise or
(y) any transfer of a Share not being a transfer with the sanction of a
liquidator, and any alteration in the status of the Issuer’s members would be
void” and (4) deleting the semi-colon at the end of renumbered subsection
(2) thereof and inserting the following words therefor “or (B) at Dealer’s
option, the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

(v) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

(s) General Obligations Law of New York. With respect to the Transaction,
(i) this Confirmation is a “qualified financial contract”, as such term is
defined in Section 5-701(b)(2) of the General Obligations Law of New York (the
“General Obligations Law”); (ii) this Confirmation constitutes a “confirmation
in writing sufficient to indicate that a contract has been made between the
parties” hereto, as set forth in Section 5-701(b)(3)(b) of the General
Obligations Law; and (iii) this Confirmation constitutes a prior “written
contract” as set forth in Section 5-701(b)(1)(b) of the General Obligations Law,
and each party hereto intends and agrees to be bound by this Confirmation, as
supplemented by the related Trade Notification.

(t) Foreign Account Tax Compliance Act and HIRE Act. “Tax” and “Indemnifiable
Tax” each as defined in Section 14 of the Agreement shall not include (i) any
tax imposed on payments treated as dividends from sources within the United
States under Section 871(m) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”) or any regulations issued thereunder or (ii) any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or

 

30



--------------------------------------------------------------------------------

withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement. Counterparty shall promptly upon request by
Dealer, provide tax forms and documents required to be delivered pursuant to
Section 1471(b) or Section 1472(b)(1) of the Code and any other forms and
documents reasonably requested by Dealer.

 

31



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:

 

Agreed and Accepted By: HERBALIFE LTD. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

TRADE NOTIFICATION

 

To:    Herbalife Ltd. From:    [Insert Dealer name and address] Re:    Base
Capped Call Transaction Date:    [            ], 2014

 

 

Dear Sir(s):

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between [Insert Dealer name] (“Dealer”) and Herbalife
Ltd. (“Counterparty”) with the Trade Date of February 3, 2014.

This Trade Notification supplements, forms part of, and is subject to the
Confirmation dated as of February 3, 2014 (the “Confirmation”) between Dealer
and Counterparty, as amended and supplemented from time to time.

 

Hedge Completion Date:    [                    ] Premium:    USD [        ]
Additional Premium Amount:    USD [        ] Additional Premium Payment Date:   
[                    ]

 

Exchange Business Day

   Hedge Reference Price    Daily Premium Amount

1.

     

2.

     

3.

     

4.

     

5.

     

…

     

 

Yours faithfully, [DEALER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE B

 

Hedge Reference Price

   Daily Premium Amount                                                         
                    